Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION In Re: Montana Acquisition Corporation, a Delaware corporation Commission File No. 333-46174 Registrant CERTIFICATE OF MAILINGS I, Randolph S. Hudson, certify that on August 16, 2007, I deposited an original or certified copy of each of the documents listed and described hereinbelow to the named addressee(s) with the U. S. Post Office at Wyoming, New York. Name and Address of Recipient Description of Documents Mark Chalachan 1. Letter Required by Item 304(a)(3) of Regulation S-B Arthur Place & Company, P. C. 1218 Central Avenue 2. Copy of Form 8-K Current Report dated April 8, Albany, New York 12205 2005 DATED: August 16, 2007 Randolph S. Hudson Montana Acquisition Corporation, Form 8-K Current Report dated April 8, 2005, Exhibit 99.3 - Certificate of Mailings, Page 1
